UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6401



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELBERT THOMAS KNIGHT,

                                              Defendant - Appellant.



                            No. 07-6402



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELBERT THOMAS KNIGHT,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:96-cr-00196-HCM; 2:00-cr-00056-RAJ)


Submitted:   October 11, 2007             Decided:   October 16, 2007
Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elbert Thomas Knight, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In   these   consolidated   appeals,   Elbert    Thomas    Knight

appeals the district court’s order        denying reconsideration of his

motion seeking an order to compel the Government to file a motion

to reduce his sentence based on substantial assistance.              We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.           See United

States v. Knight, Nos. 2:96-cr-00196-HCM; 2:00-cr-00056-RAJ (E.D.

Va. filed Feb. 27, 2007; entered Feb. 28, 2007).         We dispense with

oral   argument   because   the   facts    and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -